Citation Nr: 1539989	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  13-26 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right hip disorder, to include as secondary to a service-connected right knee disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel






INTRODUCTION

The Veteran served on active duty from April 1968 to January 1990.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2011, the Veteran underwent a VA examination, in which the VA examiner described the right hip disorder as congenital in origin.  The examiner proceeded to provide an unfavorable opinion that the right hip disorder was not caused or aggravated beyond natural progression by his service-connected right knee disorder.  The examiner provided a rationale, stating that the right hip dysplasia was congenital in nature and not aggravated by the right knee disorder.  However, the examiner failed to address whether direct service connection for the right hip disorder was warranted, and the Veteran's representative has pointed to VA's failure to properly consider aggravation of a congenital defect.  See August 2015 brief.

The Board notes that congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Such conditions are part of a life-long defect and are normally static conditions which are incapable of improvement or deterioration.  See VAOGCPREC 67-90 (1990).  VA regulations specifically prohibit service connection for a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited as 55 Fed. Reg. 45, 711 ) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15   (1993). 

However, service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the condition was incurred in or aggravated during service.  While a defect is a structural or inherent abnormality or condition that is more or less stationary in nature, a disease is defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPCGPREC 82-90, 56 Fed. Reg. 45,711 (1990).

A review of the service treatment records from this Veteran's rather lengthy service does not reflect specific issues with the right hip, but does in fact show the Veteran to have participated in various activities that potentially could have resulted in superimposed injuries to the hip that may have aggravated his right hip condition.  Of note, the records show that he played softball, with injuries to his ankle sliding into a base in June 1981 and his right knee in July 1981 after he was "clipped" (struck) by another player.  He also is noted to have reported back pain which required discectomy surgery in March 1983, with symptoms occurring after a 12 mile march.  The back symptoms extended into his lower extremities, which presumably would include his hip.  He also was noted to play other sports such as racquetball throughout service which in November 1982 was noted to also cause back pain; later he had racquetball injuries to his right knee in February 1988 and his right elbow in June 1989.  

In view of the foregoing, it is necessary to obtain an addendum opinion addressing the etiology of the right hip disorder that properly discusses whether this is a congenital defect subject to superimposed injury or a congenital disease incurred in or aggravated during service. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion regarding the etiology of the Veteran's right hip disorder by the examiner who conducted the February 2011 VA examination (or another qualified examiner, if unavailable).  The claims file must be provided for review by the examiner.  No additional examination is necessary, unless the examiner determines otherwise.

The examiner should specifically offer opinions on the following:

(a) Is the Veteran's diagnosed right hip dysplasia a developmental defect or a developmental disease?  For VA purposes, a defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009). 

(b) If the diagnosed right hip dysplasia is a developmental defect, please opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran incurred any superimposed disease or injury on such congenital defect during his military service.  If the answer to the above question is "Yes," please describe the resultant disability.

(c) If the answer to question (a) is that the Veteran's right hip dysplasia is a congenital or developmental disease or does not have any congenital or developmental origin, please provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right hip dysplasia was incurred in or aggravated beyond the normal course of the condition by his active service.
In rendering the requested opinions, particularly in considering whether superimposed injury worsened the right hip disorder, the examiner should consider all pertinent evidence, to include the pertinent service treatment records showing the Veteran's lengthy service, which includes participation in various athletic activities and injuries (including the softball injuries in June 1981 when he twisted his ankle sliding into a base, and in July 1981 that injured his right knee from being struck by another player; back symptoms treated in May 1983 following a 12 mile march with symptoms extending into the right leg (and presumably hip); participation in racquetball shown to result in various injuries in 1983, 1988 and 1989; and lay statements from the Veteran.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Thereafter, re-adjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and given the opportunity to respond thereto.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




